t c summary opinion united_states tax_court jean a weaver petitioner v commissioner of internal revenue respondent docket no 19154-02s filed date jean a weaver pro_se bradley c plovan for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax in the amount of dollar_figure for taxable_year the issue for decision is whether a portion of the social_security_benefits received by petitioner in is includable in her gross_income background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing her petition petitioner resided in elkridge maryland during the year in issue petitioner received social_security_benefits totaling dollar_figure petitioner filed a form_1040 u s individual_income_tax_return for the taxable_year she reflected her filing_status as single and reported adjusted_gross_income of dollar_figure this amount did not however include any of the dollar_figure of social_security_benefits that petitioner received during the taxable_year respondent contends that a portion of the social_security_benefits petitioner received in is includable as gross_income under sec_86 petitioner contends otherwise claiming that taxing social_security_benefits is unfair and amounts to double_taxation discussion social_security_benefits are subject_to income_tax treatment pursuant to sec_86 the amount of such benefits to be included in gross_income is subject_to a statutory formula see sec_86 through d sec_86 requires inclusion of the payments if the sum of the taxpayer’s adjusted_gross_income with certain modifications not relevant here and one-half of the social_security_benefits received exceeds a specified base_amount 116_tc_63 this base_amount is dollar_figure for a taxpayer like petitioner who is not married and did not file a joint_return see sec_86 since petitioner reported adjusted_gross_income of dollar_figure and received social_security_benefits totaling dollar_figure during the taxable_year the base_amount threshold is clearly exceeded we therefore sustain respondent’s determination that a portion of dollar_figure petitioner received in as social_security_benefits must be included in petitioner’s gross_income for that taxable_year we note that petitioner like other taxpayers has questioned the fairness of sec_86 see eg 118_tc_373 however no scheme of taxation whether the tax is imposed on property income or purchases of goods and services has yet been devised which is free of all discriminatory impact 411_us_1 and this court has repeatedly held that sec_86 does not suffer any constitutional infirmities mcadams v commissioner supra reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
